Citation Nr: 0113635	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  99-22 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.

2.  Entitlement to restoration of a 20 percent evaluation, 
and to a disability evaluation in excess thereof, for 
chondromalacia of the right knee, currently evaluated as 
noncompensable.

3.  Entitlement to restoration of a 10 percent evaluation, 
and to a disability evaluation in excess thereof, for 
patellofemoral dysfunction of the left knee, currently 
evaluated as noncompensable.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1993 to November 
1996.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

At the outset of the veteran's March 2001 central office 
hearing before the undersigned, it was determined that he had 
not submitted a timely substantive appeal regarding his 
claims for increased ratings for his right and left knee 
disabilities.  However, he was permitted to testify regarding 
these issues.  Subsequent review of the claims file reveals 
that the veteran's representative's signed VA Form 646, dated 
in March 2000, meets the criteria for a timely substantive 
appeal regarding these issues.  Therefore, the issues are 
properly before the Board for appellate consideration.  There 
has been no harm to the veteran as he was given the 
opportunity to testify about his right and left knee 
disabilities.


REMAND

Initially, the Board notes that, although the transcript of 
his March 2001 hearing does not contain his full address, the 
veteran appears to have given a different home address than 
the most recent one of record.  He or his representative 
should be requested to clarify what is his current address.

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

During his March 2001 central office hearing before the 
undersigned, the veteran testified that he had recently been 
treated for his headaches and knee disabilities at the VA 
Medical Center (VAMC) in Detroit, Michigan.  He had not 
received any private treatment for his disabilities.  He 
related that he had been scheduled for knee surgery in the 
past, but it had been canceled.  He also indicated that he 
used a cane to ambulate.  The veteran's representative 
requested that the case be remanded to obtain more recent 
treatment records.  Under the circumstances, development to 
obtain this additional evidence is in order prior to a Board 
determination on the veteran's claims.  

The veteran also testified that he had reapplied for Social 
Security Administration disability benefits.  

The TDIU issue is inextricably intertwined with the issues of 
entitlement to increased evaluations.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the 
increased evaluation issues must be resolved prior to further 
appellate action on this issue.

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should obtain all VA treatment 
records for the veteran from VA Medical 
Center in Detroit, Michigan, dated from 
November 1999 to the present.

2.  The RO should contact the Social 
Security Administration and obtain from 
that agency the records pertinent to the 
appellant's claim for Social Security 
disability benefits as well as all 
medical records relied upon concerning 
that claim.  Any records received should 
be associated with the claims folder.

3.  The veteran should be afforded a VA 
orthopedic examination to evaluate the 
severity of the bilateral knee disorder.  
The claims folder must be made available 
to the orthopedist for review prior to 
the examination, and it should be noted 
in the report whether the file has been 
reviewed.  The examiner should obtain an 
in-depth history, to include employment 
and other physical activities.  The 
examination should include range of 
motion and X-ray studies, as well as any 
other test or study deemed necessary by 
the examiner.  The examiner is asked to 
identify and describe any current right 
knee and left knee symptomatology, 
specifically noting findings of 
subluxation or lateral instability.  The 
examiner should also include comments on 
any functional loss associated with the 
right knee and left knee due to more or 
less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  If there is no evidence of any 
of the above factors on examination, the 
examiner should so state.  The physician 
should also inquire as to whether the 
veteran experiences flare-ups.  If so, 
the examiner should describe, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.  The veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse consequences 
for his claim.  

4.  The veteran should be afforded a VA 
neurology examination to assess the 
severity if the service-connected 
migraine headaches.  The claims folder 
must be made available to the neurologist 
for review prior to the examination, and 
it should be noted in the report whether 
the file has been reviewed.  The examiner 
should obtain an in-depth history, to 
include employment and other activities 
of daily living.  The examiner should 
opine whether the headaches are very 
frequent completely prostrating and 
prolonged attacks productive of severe 
economic inadaptability; or whether the 
headaches are characteristic prostrating 
attacks occurring on an average once a 
month over last several months.  The 
physician should provide a basis for any 
opinion given.

5.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim. 

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Thereafter, the RO should 
undertake any other development deemed 
necessary and readjudicate the claims.

If the benefits sought on appeal remain denied, the appellant 
and the appellant's representative, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




